Citation Nr: 1201983	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-44 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative disc disease,C3-4, C4-5; disc protrusion, C5-6, formerly diagnosed as cervical strain.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reported that his spinal condition had worsened in that he currently was "not able to move his neck or back to the left."  (See February 2010 Written Statement).  The Veteran did not complain of his inability to move his neck at his last VA examination in December 2009.  The December 2009 VA examiner did not provide findings of range of motion of the neck.  

Additionally, there are no recent treatment records.  The claims file contains private medical records from Dr. E. P. dated in October 2007.

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Therefore, additional development is warranted to obtain a new VA examination and to obtain the Veteran's most current VA medical records, pursuant to 38 C.F.R. §3.159(c)(2).

Prior to arranging for the Veteran to undergo further VA examination, the VA should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take appropriate steps to obtain copies of any outstanding records of medical treatment for the service-connected cervical spine disability.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination to determine the severity of the service-connected cervical spine disability. The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of his back or neck.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also indicate the impact the Veteran's back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

3.  After completing all indicated action, and any additional notification and development deemed warranted, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


